UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                        Protective Order

                v.                                                               13-CR-553 (PAE)

 Leon Robinson,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, the Court hereby finds and orders as follows:

       1. Confidential Material. The Government will make disclosure to the defendant of

documents, objects, and information, to the Federal Rules of Criminal Procedure, 18 U.S.C.

§ 3500, and the Government’s general obligation to produce exculpatory and impeachment

material in criminal cases. Certain of that discovery may include material that (i) affects the

privacy and confidentiality of individuals; (ii) would prejudice, if prematurely disclosed, ongoing

law enforcement investigations; and (iii) is not authorized to be disclosed to the public or disclosed

beyond that which is necessary for the defense of this criminal case. Discovery materials produced

by the Government to the defendant or defense counsel that are either (1) designated in whole or

in part as “Confidential” by the Government in emails or communications to defense counsel, or

(2) that include a Bates or other label stating “Confidential,” shall be deemed “Confidential

Material.”

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Confidential Material shall not be disclosed by the defendant or defense counsel,

including any successor counsel (“the defense”) other than as set forth herein, and shall be used

by the defense solely for purposes of defending this action. The defense shall not post any
Confidential Material on any Internet site or network site to which persons other than the parties

hereto have access, and shall not disclose any Confidential Material to the media or any third party

except as set forth below.

       2. Confidential Material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; and

           (b) Prospective witnesses for purposes of defending this action.

       3. The Government may authorize, in writing, disclosure of Confidential Material beyond

that otherwise permitted by this Order without further Order of this Court.

       4. This Order does not prevent the disclosure of any Confidential Material in any hearing

or trial held in this action, or to any judge or magistrate judge, for purposes of this action. All

filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       5. Except for Confidential Material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all Confidential Material

within 30 days of the expiration of the period for direct appeal from any verdict in the above-

captioned case; the period of direct appeal from any order dismissing any of the charges in the

above-captioned case; or the granting of any motion made on behalf of the Government dismissing

any charges in the above-captioned case, whichever date is later.

       6. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed Confidential Material. All such persons




                                                 2
shall be subject to the terms of this Order. Defense counsel shall maintain a record of what

Confidential Material has been disclosed to which such persons.

       7. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                    Retention of Jurisdiction
       8. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   United States Attorney


     ______________
by: _____________________________                              May 24, 2021
                                                         Date: _____________________
    Andrew Rohrbach
    Assistant United States Attorney

   T+VMJB(BUUP                                             
   ___________________________                           Date: _____________________
   Julia Gatto
   Counsel for Leon Robinson


SO ORDERED:

Dated: New York, New York
       May ___,
           27 2021
                                                           
                                                 _________________________________
                                                 THE HONORABLE PAUL A. ENGELMAYER
                                                 UNITED STATES DISTRICT JUDGE


                                                3
